Title: To George Washington from William Jackson, 12 February 1783
From: Jackson, William
To: Washington, George


                        
                            Sir,
                            War. Office February 12. 1783
                        
                        I have been honored with the receipt of Your Excellency’s letter of the 5th instant.
                        The Officers who have been arranged to the first Pennsylvania regiment are ordered to repair to Charlestown
                            in consequence of your intention to continue that corps in the southern Department.
                        As the Powers vested by Congress in the Secretary at War do not comprehend the business of Exchange—I beg
                            leave to refer the enclosed copy of a letter from General Greene—with his letter of service granted to Lieutenant Colonel
                            Hamilton of the british army, to your consideration—I have informed General Greene that those papers are transmitted to
                            your Excellency. I have the honor to be, with the most respectful attachment Your Excellency’s obedient, humble servant
                        
                            W. Jackson
                        
                    